Exhibit 10.2

 

TRADEWEB MARKETS INC.

2019 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT - NOTICE OF GRANT

 

(Version 2020)

 

Tradeweb Markets Inc. (the “Company”), a Delaware corporation, hereby grants to
the Grantee set forth below (the “Grantee”) Restricted Stock Units (the
“Restricted Stock Units”), pursuant to the terms and conditions of this Notice
of Grant (the “Notice”), the Restricted Stock Unit Award Agreement attached
hereto as Exhibit A (the “Award Agreement”), and the Tradeweb Markets Inc. 2019
Omnibus Equity Incentive Plan (the “Plan”).  Capitalized terms used but not
defined herein shall have the meaning attributed to such terms in the Award
Agreement or, if not defined therein, in the Plan, unless the context requires
otherwise.  Each Restricted Stock Unit represents the right to receive one (1)
Share at the time and in the manner set forth in Section 5 of the Award
Agreement.

 

Date of Grant:

[]

 

 

Name of Grantee:

[]

 

 

Number of

 

Restricted Stock Units:

[]

 

 

Vesting:

The Restricted Stock Units shall vest pursuant to the terms and
conditions set forth in Section 3 of the Award Agreement.

 

 

Vesting Start Date:

[]

 

The Restricted Stock Units shall be subject to the execution and return of this
Notice by the Grantee to the Company within 15 days of the Grantee’s receipt of
this Notice (including by utilizing an electronic signature and/or web-based
approval and notice process or any other process as may be authorized by the
Company). By executing this Notice, the Grantee acknowledges that his or her
agreement to the covenants set forth in the Restrictive Covenant Agreement
entered into by and between the Grantee and the Company on or about the date
hereof is a material inducement to the Company in granting this Award to the
Grantee.

 

[Signature Page Follows]

 

 

 








IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

 

TRADEWEB MARKETS INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

By:

 

 

 

Name: []

 

 



[SIGNATURE PAGE TO NOTICE OF RESTRICTED STOCK UNIT GRANT FOR TRADEWEB MARKETS
INC. 2019 OMNIBUS EQUITY INCENTIVE PLAN]




Exhibit A

 

TRADEWEB MARKETS INC.

2019 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

(Version 2020)

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this  “Award Agreement”) is entered
into by and among Tradeweb Markets Inc. (the “Company”) and the individual set
forth on the signature page to that certain Notice of Grant (the “Notice”) to
which this Award Agreement is attached.  The terms and conditions of the
Restricted Stock Units granted hereby, to the extent not controlled by the terms
and conditions contained in the Plan, shall be as set forth in the Notice and
this Award Agreement.  Capitalized terms used but not defined herein shall have
the meaning attributed to such terms in the Notice or, if not defined therein,
in the Plan.

 

1.         No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her employment, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
nor shall anything herein interfere with the right of the Company or any of its
Subsidiaries or other Affiliates to Terminate the Grantee.

 

2.         Term of Restricted Stock Units

 

This Award Agreement shall remain in effect until the Restricted Stock Units
have fully vested and been settled or been forfeited by the Grantee as provided
in this Award Agreement.

 

3.         Vesting of Restricted Stock Units

 

(a)        Vesting Schedule.  Subject to the Grantee’s not having Terminated,
except as specifically provided herein or in the Plan,  one-third (1/3) of the
Restricted Stock Units shall vest on each of the first, second, and third
anniversaries of the Vesting Start Date (each, a “Vesting Date”), subject to the
Grantee not having Terminated prior to such anniversary.

 

(b)        Change in Control. Notwithstanding the foregoing, in the event of a
Change in Control, the portion of the Award that has not vested as of the date
of the Change in Control shall become fully vested as of the date of the Change
in Control, subject to the Grantee not having Terminated prior to the closing of
such Change in Control.

 

(c)        Termination.  Except as set forth in the remainder of this Section
3(c), if the Grantee incurs a Termination for any reason, whether voluntarily or
involuntarily, then the portion of the Restricted Stock Units that have not
previously vested shall terminate as of the date of the Grantee’s Termination.
If the Grantee incurs a Termination for Cause, then the Restricted Stock Units
(including, for the avoidance of doubt, Restricted Stock Units that are





 




unvested and vested but not yet settled) shall be forfeited and terminate
immediately without consideration upon the effective date of such Termination
for Cause.

 

If the Grantee incurs a Termination (i) without Cause, (ii) due to death or
Disability, or (iii) due to his or her Retirement (as defined below), the
portion of the Grantee’s Restricted Stock Units that have not previously vested
shall continue to vest following the date of the Grantee’s death or Termination
in accordance with Section 3(a) hereof. For purposes of this Award Agreement,
“Retirement” means a Grantee’s voluntary resignation upon six months’ notice to
the Company for any reason after attaining a combination of (A) age 55 with at
least 10 years of credited service or (B) age 65 with at least 5 years of
credited service.

 

4.         Dividend Equivalent Rights

 

The Restricted Stock Units granted hereunder will accumulate dividend equivalent
rights in respect of any dividends paid on Shares (on a one Share to one
Restricted Stock Unit basis) from the Date of Grant through each Vesting Date.
To the extent the Restricted Stock Units that gave rise to any dividend
equivalent rights are forfeited pursuant to this Award Agreement or the Plan,
those dividend equivalent rights will also be forfeited.  The aggregate dollar
amount of dividend equivalent rights accumulated under this Section 4 and not
forfeited shall be added to, and be settled at the same time as the related
Restricted Stock Units pursuant to Section 5 below.

 

5.         Settlement of Restricted Stock Units

 

This Award Agreement shall entitle the Grantee to receive one (1) Share in
settlement of each vested Restricted Stock Unit on the first trading date
following the applicable Vesting Date  (each such date, the “Settlement Date”),
 less a number of Shares having an aggregate Fair Market Value equal to the
withholding and employment taxes associated with the settlement of the PRSUs;
 provided that, if a “Qualified Change in Control” (as defined below) occurs
prior to the settlement of any Restricted Stock Unit,  settlement shall occur at
the time(s) and in the same form of consideration as the consideration delivered
to the Company’s stockholders in connection with such transaction, to the extent
permitted by Code Section 409A.  For purposes of the foregoing, a “Qualified
Change in Control” is a Change in Control that also constitutes a change of
ownership or effective control of, or in the ownership of a substantial portion
of the assets of, the Company for purposes of Code Section 409A. In addition,
the Company shall deliver to the Grantee on the Settlement Date a number of
Shares having an aggregate Fair Market Value on the Settlement Date equal to any
dividend equivalent rights accrued pursuant to Section 4 hereof in respect of
the Restricted Stock Units to be settled on the Settlement Date, less a number
of Shares having an aggregate Fair Market Value equal to the withholding and
employment taxes associated with the settlement of such dividend equivalent
rights.





 




6.         Restrictive Covenants

 

By signing the Notice, the Grantee acknowledges that he or she has entered into
a Restricted Covenant Agreement with the Company on or about the date hereof
which supersedes any prior restrictive covenant agreements entered into by the
Grantee and the Company (if any).

 

7.         Prohibited Activities

 

(a)        No Sale or Transfer. Unless otherwise required by law, the Restricted
Stock Units shall not be (i) sold, transferred or otherwise disposed of, (ii)
pledged or otherwise hypothecated or (iii) subject to attachment, execution or
levy of any kind, other than by will or by the laws of descent or distribution;
provided,  however, that any transferred Restricted Stock Units will be subject
to all of the same terms and conditions as provided in the Plan and this Award
Agreement and the Grantee’s estate or beneficiary appointed in accordance with
the Plan will remain liable for any withholding tax that may be imposed by any
federal, state or local tax authority.

 

(b)        Right to Terminate Restricted Stock Units and Recovery. The Grantee
understands and agrees that the Company has granted the Restricted Stock Units
to the Grantee to reward the Grantee for the Grantee’s future efforts and
loyalty to the Company and its Affiliates by giving the Grantee the opportunity
to participate in the potential future appreciation of the
Company.  Accordingly, if (a) the Grantee materially violates the Grantee’s
obligations relating to the non-disclosure or non-use of confidential or
proprietary information under any Restrictive Agreement to which the Grantee is
a party, or (b) the Grantee materially breaches or violates the Grantee’s
obligations relating to non-disparagement under any Restrictive Agreement to
which the Grantee is a party, or (c) the Grantee engages in any activity
prohibited by this Section 7 of this Award Agreement, or (d) the Grantee
materially breaches or violates any non-solicitation obligations under any
Restrictive Agreement to which the Grantee is a party, or  (e) the Grantee is
convicted of a felony against the Company or any of its Affiliates or (f) the
Grantee breaches or violates any non-competition obligations under any
Restrictive Agreement to which the Grantee is a party (as applicable), then, in
addition to any other rights and remedies available to the Company, the Company
shall be entitled, at its option, exercisable by written notice, to terminate
the Restricted Stock Units (including the vested portion of the Restricted Stock
Units) without consideration, which shall be of no further force and
effect.  “Restrictive Agreement” shall mean (i) for any Grantee who is not a
resident of the State of California, any agreement between the Company or any
Subsidiary and the Grantee that contains non-competition, non-solicitation,
non-hire, non-disparagement, or confidentiality restrictions applicable to the
Grantee and (ii) for any Grantee who is a resident of the State of California,
any agreement between the Company or any Subsidiary and the Grantee that
contains non-solicitation, non-hire, non-disparagement, or confidentiality
restrictions applicable to the Grantee.

 

(c)        Other Remedies. The Grantee specifically acknowledges and agrees that
its remedies under this Section 7 shall not prevent the Company or any
Subsidiary from seeking injunctive or other equitable relief in connection with
the Grantee’s breach of any Restrictive Agreement.  In the event that the
provisions of this Section 7 should ever be deemed to exceed

 

 





 




the limitation provided by applicable law, then the Grantee and the Company
agree that such provisions shall be reformed to set forth the maximum
limitations permitted.

 

8.         No Rights as Stockholder

 

The Grantee shall have no rights as a stockholder with respect to the Shares
covered by the Restricted Stock Units until the effective date of issuance of
the Shares and the entry of the Grantee’s name as a shareholder of record on the
books of the Company following delivery of the Shares in settlement of the
Restricted Stock Units.

 

9.         Withholding

 

All payments made pursuant to this Award Agreement shall be subject to all
applicable U.S. federal, state and local and applicable non-U.S. tax, social
security and similar withholdings. The Grantee shall be solely responsible for
the payment of all taxes relating to the payment or provision of any amounts or
benefits hereunder. The Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Stock
Units, or any payment or transfer under, or with respect to, the Restricted
Stock Units and to take such other action as may be necessary in the reasonable
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes.

 

10.       Securities Laws

 

Upon the acquisition of any Shares pursuant to the settlement of the Restricted
Stock Units, the Grantee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. The Grantee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Grantee
upon settlement of the Restricted Stock Units in any way which would: (x)
require the Company to file any registration statement with the Securities and
Exchange Commission (or any similar filing under state law or the laws of any
other county) or to amend or supplement any such filing or (y) violate or cause
the Company to violate the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, or any other Federal, state or local law, or the laws of any other
country. The Company reserves the right to place restrictions on any Shares the
Grantee may receive as a result of the settlement of the Restricted Stock Units.

 

11.       Modification, Amendment, and Termination of Restricted Stock Units

 

Except as set forth in Section 13(b) hereof, this Award Agreement may not be
modified, amended, terminated and no provision hereof may be waived in whole or
in part except by a written agreement signed by the Company and the Grantee and
no modification shall, without the consent of the Grantee, alter to the
Grantee’s material detriment or materially impair any rights of the Grantee
under this Award Agreement except to the extent permitted under the Plan.

 





 




12.       Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date of
delivery by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a)        If to the Company at the address below:

 

Tradeweb Markets Inc.
1177 Avenue of the Americas

New York, New York 10036
Attention: Douglas Friedman, General Counsel
Email: Douglas.Friedman@tradeweb.com

 

(b)        If to the Grantee, at the most recent address or email contained in
the Company’s records.

 

13.       Award Agreement Subject to Plan and Applicable Law

 

(a)       This Award Agreement is made pursuant to the Plan and shall be
interpreted to comply therewith. Any provision of this Award Agreement
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan. The Plan shall control in the event there
shall be any conflict between the Plan, the Notice, and this Award Agreement,
and it shall control as to any matters not contained in this Award Agreement.
The Committee shall have authority to construe this Award Agreement, and to
correct any defect or supply any omission or reconcile any inconsistency in this
Award Agreement, and to prescribe rules and regulations relating to the
administration of this Award.

 

(b)       For the avoidance of doubt, with respect to any Grantee resident
outside of the U.S., if the application of the vesting provisions  as set forth
in Section 3  hereof are invalid or impracticable under applicable local law,
the terms of Section 3 hereof shall either be amended or be deemed not to apply
to such Grantee, as determined in the sole discretion of the Committee. All
determinations made and actions taken with respect to this Section 13(b) shall
be made in the sole discretion of the Committee.

 

(c)       This Award Agreement shall be governed by the laws of the State of
Delaware, without regard to the conflicts of law principles thereof, and subject
to the exclusive jurisdiction of the courts therein. The Grantee hereby consents
to personal jurisdiction in any action brought in any court, federal or state,
within the State of Delaware having subject matter jurisdiction in the matter.

 





 




14.       Section 409A

 

The Restricted Stock Units are intended to be compliant with Section 409A of the
Code and, accordingly, to the maximum extent permitted, this Award Agreement
shall be interpreted in a manner consistent therewith.  Nothing contained herein
shall constitute any representation or warranty by the Company regarding
compliance with Section 409A of the Code.  The Company shall have no obligation
to take any action to prevent the assessment of any additional income tax,
interest or penalties under Section 409A of the Code on any Person and none of
the Company, its Subsidiaries or Affiliates, nor any of their respective
employees or representatives, shall have any liability to the Grantee with
respect thereto.

 

15.       Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

16.       Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof. In that case, this Award Agreement, to the fullest extent
lawful, shall be reformed and construed as if such unenforceable provision, or
part thereof, had never been contained herein, and such provision or part
thereof shall be reformed or construed so that it would be enforceable to the
maximum extent legally possible.

 

17.       Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

18.       Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

19.       Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to





 




exercise any such right shall not deprive the party of the right to take action
at any time while or after such breach or condition giving rise to such rights
continues.

 

